Citation Nr: 1456512	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the issue on appeal. 

In October 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file.

The VLJ who chairs a hearing shall fulfill two duties, to fully explain the issues and to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2014). Here, the VLJ fully explained the issue and the Veteran's representative elicited testimony from the Veteran as to his in-service experiences and his treatment history, including his assertion that he received VA treatment for his disability. No party has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any party identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.        § 3.103(c)(2).

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records.


FINDING OF FACT

Service connection is prohibited for a primary disability resulting from tobacco abuse, and there is no probative evidence indicating that COPD is otherwise shown to be due to a disease or injury in service.
CONCLUSION OF LAW

COPD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1103, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in correspondence dated in March 2011, prior to the August 2011 initial adjudication of his claim, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. There is no evidence that additional records have yet to be requested. VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, and statements submitted by the Veteran. The RO did not schedule a VA examination, however, as VA and private treatment records establish that the Veteran has a current diagnosis of COPD, and the Veteran's contentions that tobacco use contributed to this disorder, a type of service connection prohibited by law, are not in dispute. Accordingly, a VA examination is not required. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). The Veteran's COPD is not such a chronic disease.

If a veteran was exposed to an herbicide agent during active military service, as is the case here, the Veteran was in the Republic of Vietnam from May 1966 to June 1967; a number of diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). The Veteran's COPD is not such a disease. A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). While the Veteran responded in the affirmative as to queries of the VLJ in October 2012 regarding in-service exposure to Agent Orange, he has not asserted or offered evidence that his COPD is related to his in-service exposure to Agent Orange. The Veteran also reported exposure to solvents as a mechanic during service, when queried by the VLJ in October 2012. However, the Veteran has not asserted or offered evidence that his COPD is related to any in-service exposure to solvents. In any event, as discussed below, the Veteran's physician, in July 2010, reported that the Veteran's COPD was related to his tobacco use.

During the course of appeal, in written statements and during his October 2012 Board hearing, the Veteran asserted that his COPD is related to his smoking, an addiction that began during service. During his October 2012 Board hearing, he asserted that he did not experience any symptoms of COPD during service, only that he became addicted to cigarettes during that time. In his July 2012 Substantive Appeal, he reported that while hospitalized during service he kept cigarettes for two friends and his superior told him to smoke the cigarettes despite his protestations that he did not smoke. He asserted that he continued to smoke, and cigarettes were included in his c-rations, because smokers were given breaks and non-smokers were not. 

The Veteran's service treatment records are silent for any complaints or treatment related to COPD or any other chronic pulmonary disorder. He was treated for a sore throat and a cold during service, however, his April 1969 service separation examination is silent for any diagnosis of a chronic pulmonary disability, including COPD. 

Private treatment records dated in January 2007 indicate that the Veteran complained of a chronic cough and reported a smoking history of three packs each day for 40 years; he was diagnosed with COPD by his private physician in February 2008. In July 2010, the Veteran's private physician reported that his COPD was related to tobacco use. 

Federal law provides that notwithstanding any other provision of the law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38 on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service. 38 U.S.C.A. § 1103.

For claims based on the effects of tobacco products received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service. For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service. For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316 (2104); or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under 38 C.F.R. § 3.310(b) (2014). 38 C.F.R. § 3.300.

Pursuant to 38 U.S.C.A. § 1103, the claim of entitlement to service connection for COPD must be denied. There is no evidence that the Veteran's COPD manifested during service, nor has he asserted that it manifested during service or that it was caused by any event or injury in service other than tobacco use. The Veteran's only contention is that his COPD was caused by smoking, and that he began smoking because he was issued cigarettes by the military and was given breaks if he smoked.

VA may only pay compensation benefits as authorized by law and implementing regulations. Pertinent here is the decision by Congress with the agreement of the President, that for claims received by VA after June 9, 1998, service connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products. See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. In this case, the claim for service connection for nicotine dependence was received in February 2011, many years after the cut-off date for such claims. Further, there is no probative evidence of record that the Veteran's COPD is otherwise shown to have been incurred or aggravated during service, nor has the Veteran ever contended that it did so. 

As service connection may not be granted on the basis of the Veteran's use of tobacco, and as there is no competent evidence indicating that COPD can be otherwise shown to be related to any event of injury during service, the claim must be denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A.      § 5107(b).


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


